STATE OF MINNESOTA
                                                                             November 5, 2015
                                  IN SUPREME COURT                             OmciEOf
                                                                           APPEI.JA1E CcutT&
                                          A15-1148


In re Petition for Disciplinary Action against
John Hugh B. Gilmore, a Minnesota Attorney,
Registration No. 0175523.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent John Hugh B. Gilmore committed

professional misconduct warranting public discipline, namely: failing to provide

competent and diligent representation in an appeal by appealing from non-appealable

orders and failing to file an appeal after entry of final judgment in the case, in violation of

Minn. R. Prof. Conduct. 1.1, 1.3, and 3 .2; failing to communicate with the client about

the appeal and provide the client with requested billing statements and collecting an

unreasonable fee related to the appeal, in violation of Minn. R. Prof. Conduct 1.5(a)

(2007), and Minn. R. Prof. Conduct 1.3, 1.4, and 3.2; and failing to cooperate with the

Director's investigation, in violation of Minn. R. Prof. Conduct 8.1 (b) and Rule 25, Rules

on Lawyers Professional Responsibility (RLPR).

       The parties filed a stipulation for discipline with the court.       In it, respondent

waived his rights under Rule 14, RLPR, unconditionally admitted the allegations in the

petition, and with the Director recommended that the appropriate discipline is a public

reprimand and 2 years of probation.


                                              1
       After the stipulation for discipline was filed, the court ordered the parties to

provide the court with additional information regarding respondent's unreasonable fee.

The Director filed a response to the court's order, and respondent relied on that response.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent John Hugh B. Gilmore is publicly reprimanded.

       2.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       3.      Respondent is placed on probation for 2 years, subject to the following

conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address.
       Respondent shall cooperate with the Director's investigation of any
       allegations of unprofessional conduct that may come to the Director's
       attention.   Upon the Director's request, respondent shall provide
       authorization for release of information and documentation to verify
       respondent's compliance with the terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct; and

       (c)    Respondent is not currently practicing law. Should respondent
       decide to resume the practice of law, he will notify the Director of that fact
       not less than 4 weeks before doing so, at which time the following
       additional conditions will become effective for the balance of respondent's
       probation:




                                             2
        i.     Respondent shall be supervised by a licensed Minnesota
attorney, appointed by the Director, to monitor compliance with the tenns
of this probation. Respondent shall provide the Director with the names of
three attorneys who have agreed to be nominated as respondent's
supervisor within 2 weeks of respondent notifying the Director of his intent
to resume the practice of law. If, after diligent effort, respondent is unable
to locate a supervisor acceptable to the Director, the Director shall seek to
appoint a supervisor. Until a supervisor has signed a consent to supervise,
respondent shall, on the first day of each month, provide the Director with
an inventory of active client files as described in paragraph ii below.
Respondent shall make active client files available to the Director upon
request;

       ii.     Respondent shall cooperate fully with the supervisor's efforts
to monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request; and

       111.   Respondent shall initiate and maintain office procedures that
ensure that there are prompt responses to correspondence, telephone calls,
and other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis.

Dated: November 5, 2015                    B      ECOURT:




                                           David R. Stras
                                                         £.1;
                                           Associate Justice




                                      3